DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David M. Ovedovitz on 2/18/2022.
The application has been amended as follows: 
In claim 12, line 9, after “layer on” please delete “an” and insert – a radially--.
In claim 12, line 9, after “outer” please delete “diameter”.
In claim 21, lines 4-5, after “in a case” please delete “, the case keeping the evaporated or volatilized aluminum fluoride and calcium fluoride from leaking”.
In claim 22, lines 4-5, after “in a case” please delete “, the case keeping the evaporated or volatilized aluminum fluoride and calcium fluoride from leaking”.
In claim 23, lines 4-5, after “in a case” please delete “, the case keeping the evaporated or volatilized aluminum fluoride and calcium fluoride from leaking”.

In claim 25, lines 4-5, after “in a case” please delete “, the case keeping the evaporated or volatilized aluminum fluoride and calcium fluoride from leaking”.
In claim 26, lines 4-5, after “in a case” please delete “, the case keeping the evaporated or volatilized aluminum fluoride and calcium fluoride from leaking”.
In claim 27, lines 4-5, after “in a case” please delete “, the case keeping the evaporated or volatilized aluminum fluoride and calcium fluoride from leaking”.
In claim 28, lines 4-5, after “in a case” please delete “, the case keeping the evaporated or volatilized aluminum fluoride and calcium fluoride from leaking”.
In claim 29, lines 4-5, after “in a case” please delete “, the case keeping the evaporated or volatilized aluminum fluoride and calcium fluoride from leaking”.
Allowable Subject Matter
Claims 12-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 12-29 are allowable over the cited prior art references for the reasons explained by Applicant on pp. 6-7 of Applicant’s Arguments/Remarks filed 11/22/2021. In particular, the closest prior art, Masuoka (JP 2009-114486) in view of Shimizu (US 2008/0199115) rendered obvious the method as recited in claim 12 of the claim set filed 12/14/2020. However, Masuoka in view of Shimizu fail to teach or adequately suggest forming compressed layers on the radially outer surface and the bearing surface as required by claims 12-29. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. Thus, claims 12-29 are in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M LIANG/Primary Examiner, Art Unit 1734